Citation Nr: 1520036	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  09-46 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	M. Bennett, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from March 2001 to September 2006.  The exact dates of his service have not been verified.  The Veteran's service ended with his death in a motor vehicle accident (MVA) in September 2006.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In May 2013, the Board remanded the Veteran's claim for additional development.  


FINDINGS OF FACT

1.  The Veteran died on September [redacted], 2006, from injuries sustained in a motor vehicle accident.
 
2.  The Veteran drove the car on September [redacted], 2006, at excessive speeds and in a reckless manner, after consuming alcoholic beverages, and without wearing a seatbelt.
 
3.  The Veteran's driving the car despite knowledge of the circumstances, and the manner in which the Veteran drove under those circumstances, was intentional wrongdoing performed with knowledge of or wanton and reckless disregard of the probable consequences.




CONCLUSION OF LAW

The Veteran's death was the result of his own willful misconduct, so was not incurred in the line of duty, and the cause of his death is not service connected.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1(m), (n), 3.301 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that VA is not relieved of providing section 5103(a) notice merely because the appellant had provided some evidence relevant to each element of his or her claim in his or her application for benefits.  The Court held that the section 5103(a) notice must be "responsive to the particular application submitted."  The Court further held that when adjudicating a claim for dependency and indemnity compensation (DIC), VA must perform a different analysis depending upon whether a veteran was service-connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. 

In this case, the Board finds that the notice to the appellant has met the requirements of Hupp, as the January 2014 letter met the requirements of the Court.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service personnel records, investigative records from the United Stated Navy, and an accident report from the Seattle Police Department were obtained.  The appellant was offered the opportunity to testify at a hearing before the Board, but she declined.

Of note, the Board remanded the appellant's claim in May 2013 in order to provide the appellant with relevant notice with regard to the issue on appeal and to obtain the Veteran's death certificate, the Veteran's service treatment reports, the Veteran's service personnel records, and any investigative report from the Naval Criminal Investigative Service (NCIS).  The appellant was provided with the relevant notice in letters dated in January 2014 and January 2015.  She failed to respond to a request for additional information necessary to obtain the Veteran's autopsy report and she failed to provide the Veteran's death certificate as requested.  The Veteran's service personnel records were associated with the claims file.  The Veteran's service treatment records were unavailable.  The appellant was notified of this fact in a letter dated in January 2015.  The NCIS report was obtained and associated with the claims file.  As such, the Board's order was fully complied with, and there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II.  Cause of Death

The Veteran died in a motor vehicle accident in September 2006 while he was on active duty.  The appellant is seeking service connection for the cause of the Veteran's death.  The appellant essentially contends that the Veteran's death was not caused by willful misconduct because he was not proven to be the driver of the vehicle.  

When a veteran dies while in active military service, VA pays dependency and indemnity compensation (DIC) to the veteran's surviving spouse, children, and parents unless the Veteran's death is due to his own willful misconduct, or abuse of alcohol or drugs.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.1 (m). 

Where a veteran's death occurs while on active duty, the death is presumed to have occurred in the line of duty.  38 U.S.C.A. § 105.  Direct service connection, however, may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and was not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301.

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. 
§ 3.1(n)(1).  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Id.  (2).  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  Id.  (3).  A finding of willful misconduct precludes a finding of service connection for the purposes of DIC entitlement under 38 U.S.C.A. § 1310.  See Myore v. Nicholson, 489 F.3d 1207, 1212 (2007). 

A service department finding that death occurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs. 
38 C.F.R. § 3.1(m).  However, VA regulations do not hold that a service department finding that a veteran's death did not occur in the line of duty is binding on VA.  The Board takes this failure by the regulation that expressly makes the service department finding binding, as an indication that VA must independently weigh the relevant facts to determine for VA purposes whether the death occurred in line of duty.
 
In short, the line of duty presumption is rebuttable where the "preponderance of the evidence" indicates that the veteran's death was due to his own willful misconduct. Thomas v. Nicholson, 423 F.3d 1279 (Fed. Cir. 2005).  In fact, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a finding of willful misconduct precludes a finding of service connection for the purposes of DIC entitlement under 38 U.S.C.A. § 1310.  See Myore v. Nicholson, 489 F.3d 1207, 1212 (2007). 

A State of Washington Police Traffic Collision Report dated in September 2006 indicates that the Veteran was initially listed as John Doe.  The report reflects that the Veteran was driving at a high rate of speed and lost control.  The vehicle was noted to have struck two poles and the Veteran and two of three passengers were ejected from the vehicle.  All four people were pronounced dead at the scene.  A Supplemental Police Traffic Collision Report dated in November 2006 reflects that the Veteran's name was added to the report.  The report indicates that the Veteran and one of the passengers were listed as John Does in the original report.  The Veteran was noted to be active military at the time of collision and died at the scene.  

A Seattle Police Department Follow-Up Report dated in October 2006 indicates that the Veteran was unable to maintain control of his vehicle while negotiating a gentle counter-clockwise curve for northbound vehicles.  The Veteran's vehicle was attempting to re-enter the northbound lane of traffic when he lost control.  The right side of the vehicle's tires/wheels struck the roadway's eastern curb.  This contact was noted to be the "tripping point" for the vehicle as it continued northbound along the roadway's eastern edge and sidewalk.  That contact was noted to be responsible for separation of the right front tire/wheel assembly at the axle mount and the wheel failure/tire separation of the right rear tire/wheel assembly.  While traveling 45 to 50 feet north from the curb strike, the vehicle became inverted and the driver's side of the vehicle sideswiped the guide wires of a nearby wooden utility pole.  The impact severed the guide wires and was most likely responsible for the left arm amputation of the Veteran and left rear seat passenger.  The vehicle then struck the previously mentioned wooden utility pole which sheered the wooden pole off at ground level and continued traveling inverted and stuck a metal light pole.  All four occupants of the vehicle suffered fatal injuries and were pronounced dead at the scene by the Seattle Fire Department.  The driver was identified as the Veteran and his body was located by first responders approximately 87 feet east of the wooden utility pole's original location.  Speed analysis was conducted and determined that the speed of the vehicle was approximately 90 miles per hour (mph).  The vehicle was noted to have traveled 300 feet from the initial curb strike to the slide stop.  A post-mortem blood sample was obtained from the Veteran's body during an autopsy performed by the King County Medical Examiner's Office.  The weather was reported to be cloudy and mild with light variable winds.  The roadway was dry.  The Washington State Toxicology report for the Veteran's blood sample listed the Veteran's blood ethanol at a level of 0.19/100mL.  The report concluded that the proximate cause of the collision was the reckless driving behavior exhibited by the Veteran.  The report noted that had the Veteran survived, he would be facing numerous criminal charges related to the accident.  

Associated with the claims file is a Report of Casualty issued by the Department of the Navy dated in October 2006.  The report indicates that the Veteran died on September [redacted], 2006, due to injuries received in a privately owned vehicle that was involved in an accident.  At the time of the accident, the Veteran was noted to be off duty while on active duty.  

Associated with the claims file is an article from the Seattle Times dated in October 2006.  The article indicates that four service members had been killed in a high-speed car crash on Saturday [September [redacted], 2006].  The article indicated that it was not immediately clear who was driving the car.  The appellant has argued that it was unclear who was driving the car, but subsequent reports clearly place the Veteran as the driver of the car.

A copy of the NCIS Report of Investigation dated in April 2007 reflects that the Veteran was involved in a fatal car accident in September 2006.  The Veteran was observed driving at a high rate of speed (later calculated by the police to be 90 miles per hour) in an area with a posted speed limit of 30 miles per hour.  The Veteran was noted to be traveling northbound and had passed other vehicles by using either a two-way left turn lane or a single oncoming travel lane for southbound vehicles when he lost control of the vehicle.  The right side of the vehicle struck the roadway's elevated eastern curb line and caused the right front tire/wheel assembly to snap off at the axle mount.  The accident also caused the right-rear tire/wheel to fail.  The vehicle continued on the roadway's eastern (north) curb line transitioning from an upright position to an inverted position where it encountered guide wires for a wooden utility pole secured into the sidewalk, the wooden security pole itself, and a metal streetlight pole before re-entering the roadway.  The vehicle came to rest in the roadway approximately 300 feet from the area of the initial curb strike.  The Veteran and three other adult males were occupants in the car at the time of the crash.  Three of the four occupants, including the Veteran were noted to have been ejected from the vehicle during the collision sequence.  Toxicology tests taken during the Veteran's autopsy found 0.19g/100 mL of alcohol in his system or a Blood Alcohol Content (BAC) of 0.19%.  The report concluded that Seattle Police Department detectives determined that the proximate cause of the collision was the reckless driving behavior exhibited by the Veteran who would have faced numerous criminal charges related to the incident had he survived the collision.  

As indicated by the police report, an autopsy was performed on the Veteran.  However, the autopsy report was not associated with the claims file.  Similarly, the Veteran's death certificate was not provided.  

In a November 2007 administrative decision, the Philadelphia RO determined that the Veteran's death was the result of a motor vehicle accident in which he was driving while intoxicated and at an excessive speed.  The decision noted that VA regulations prohibit service connection for the cause of death when the death was the result of alcohol abuse or willful misconduct.  The decision denied death benefits.  

A Veteran's death is not service connected if it was the result of his own willful misconduct.  VA's Adjudication Procedure Manual indicates that, in vehicular accidents, VA will consider combined factors such as evidence of excessive speed, improper diversion of attention to companions, or use of intoxicants.  M21-1MR, Part III.v.1.D.17.d. These Manual provisions are not binding on the Board, but are informative.  The collective investigative evidence indicates that the Veteran's actions and omissions that could be considered misconduct, and that may have contributed to his death, include: (1) driving at excessive speed; (2) driving shortly after consuming alcohol; and (3) driving without a seatbelt.  The evidence indicates that the Veteran did each of these things.  

There is clear, undisputed, and convincing evidence that the Veteran drove at an excessive speed.  Although the appellant has asserted that the newspaper article noted that the driver of the vehicle was not immediately clear, the Seattle Police Department determined the Veteran to be the driver of the vehicle.  

At the time of the accident, Washington law indicated that, "Any person who drives any vehicle in willful or wanton disregard for the safety of persons or property is guilty of reckless driving."  Revised Code of Washington (RCW), § 46.61.500(1) (2006).

In citing Washington law, the Board notes that it is not adopting state law in this decision, but rather is considering the local definitions of "intoxication" and "reckless driving" in determining whether the Veteran's actions constituted "willful misconduct."  See Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998) (considering local law, without "adopting" law contrary to Veteran's law, is not unconstitutionally vague in establishing the criteria that could constitute willful misconduct). 

A competent police investigator measured physical findings at the accident site and concluded that the Veteran was driving the car at least 90 mph when he lost control of his vehicle.  The evidence indicates that there were no weather related hazards.  The determination of how fast to drive was under the Veteran's control.  His driving as fast as he did was intentional.  Driving that fast was dangerous, and it was wrongdoing to put himself and his passengers in danger.  A motor vehicle accident with very forceful impact as a consequence of such driving may not be a certainty, but it is at least reasonably likely and foreseeable.  In driving as fast as he did, the Veteran knew or wantonly and recklessly disregarded such a consequence.  

Additionally, in this case, the Veteran's BAC was reported to be 0.19g/100 mL based on a post-mortem blood sample obtained by the Kings County Medical Examiner.  At that time, Washington law indicated that, "A person is guilty of driving while under the influence of intoxicating liquor, marijuana, or any drug if the person drives a vehicle within this state and the person has, within two hours after driving, an alcohol concentration of 0.08 or higher as shown by analysis of the person's breath or blood."  RCW, § 46.61.502(1)(a) (2006).  

The deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  

The Board concludes that it is clear that the Veteran consumed enough alcohol to be considered legally intoxicated by the State of Washington.  As noted, the Veteran would have faced numerous legal consequences for his actions had he survived the motor vehicle accident.  

The Board has considered the appellant's main argument that the Veteran was not the driver of the vehicle.  However, the Seattle Police Department determined that the Veteran was in fact the driver.  

Based on the preponderance of the persuasive evidence, the Board concludes that the Veteran's death was the result of willful misconduct.  The Veteran was legally intoxicated and drove in a reckless manner resulting in his death.  Accordingly, service connection for the cause of the Veteran's death is warranted.  

The Board is sympathetic to the plight of the appellant.  Nonetheless, the Board must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].' "  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  Unfortunately, the totality of the circumstances in this case clearly indicates that the Veteran was at fault in causing his own death through his willful misconduct.  As the preponderance of the evidence shows that the Veteran's death resulted from his own willful misconduct, the cause of his death was not service connected.  As he did not die from a service connected cause, his survivors are not entitled to DIC based on his death.


ORDER

The Veteran's death was the result of his own willful misconduct, and therefore entitlement to service connection for the cause of the Veteran's death is denied. 


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


